DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,394,302 in view of Iwaya et al. (US 2016/0276941). 
Claim 1; US 11,394,302 claims a DC-DC auto-converter module (col. 27 line 13) comprising: a positive source terminal (col. 27 line 14); a negative source terminal that cooperates with the positive source terminal to facilitate electrical connection of a DC power source to the auto-converter module (col. 27 line 15-17); a positive load terminal (col. 27 line 18); a negative load terminal that cooperates with the positive load terminal to facilitate connection of an electrical load to the auto-converter module (col. 27 lines 19-21); a ground bus galvanically connected to the negative source terminal and the negative load terminal (col. 27 lines 22-23); and an isolated DC-DC converter that comprises: an input circuit that comprises: a positive input terminal that is directly galvanically connected to the positive source terminal (col. 27 lines 25-27); and a negative input terminal that is directly galvanically connected to the ground bus (col. 27 lines 28-29); and an output circuit that is galvanically isolated from the input circuit (col. 27 lines 30-31) and comprises: a positive output terminal  (col. 27 line 32); and a negative output terminal that is directly galvanically connected to the positive input terminal (col. 27 line 33), wherein: the input circuit and the output circuit are galvanically isolated from each other (col. 27 lines 38-39).
However, US 11,394,302 does not claim a positive output terminal that is directly galvanically connected to the positive load terminal; and a negative output terminal that is directly galvanically connected to the positive input terminal; or, that the DC-DC auto-converter module is a forward module.
 Iwaya et al. teaches a DC/DC converter configured as a forward type DC/DC converter having a positive output terminal (Q1) that is directly connected to the positive load terminal (12); and a negative output terminal (Q2) that is directly connected to the positive input terminal (11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify US 11,394,302 to include a forward module as taught by Iwaya et al. in order to operate in four quadrants with only one stage and provide an increase in efficiency while decreasing the converter body size.
Claim 2; fully disclosed in claim 2 of US 11,394,302.
Claim 3; fully disclosed in claim 3 of US 11,394,302.

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,394,302 in view of Vinciarelli et al. (US 10,199,950).
US 11,394,302 claims a DC-DC auto-converter module (col. 27 line 13) comprising: a positive source terminal (col. 27 line 14); a negative source terminal that cooperates with the positive source terminal to facilitate electrical connection of a DC power source to the auto-converter module (col. 27 line 15-17); a positive load terminal (col. 27 line 18); a negative load terminal that cooperates with the positive load terminal to facilitate connection of an electrical load to the auto-converter module (col. 27 lines 19-21); a ground bus galvanically connected to the negative source terminal and the negative load terminal (col. 27 lines 22-23); and an isolated DC-DC converter that comprises: an input circuit that comprises: a positive input terminal that is directly galvanically connected to the positive source terminal (col. 27 lines 25-27); and a negative input terminal that is directly galvanically connected to the ground bus (col. 27 lines 28-29); and an output circuit that is galvanically isolated from the input circuit (col. 27 lines 30-31) and comprises: a positive output terminal  (col. 27 line 32); and a negative output terminal that is directly galvanically connected to the positive input terminal (col. 27 line 33), wherein: the input circuit and the output circuit are galvanically isolated from each other (col. 27 lines 38-39).
However, US 11,394,302 does not claim the isolated DC-DC converter comprises: a positive output terminal that is directly galvanically connected to the positive load terminal; and a negative output terminal that is directly galvanically connected to the ground bus, wherein: the positive input terminal is directly galvanically connected to the positive source terminal; the negative input terminal is directly galvanically connected to the positive output terminal; the input circuit and the output circuit are galvanically isolated from each other; and the DC-DC auto-converter module is a forward module.
Vinciarelli et al. teach (fig. 2) a DC-DC auto-converter module comprising: a positive source terminal (Vs+); a negative source terminal (V-) that cooperates with the positive source terminal to facilitate electrical connection of a DC power source to the auto-converter module; a positive load terminal (Vo+); a negative load terminal (Vo-) that cooperates with the positive load terminal to facilitate connection of an electrical load to the auto-converter module; a ground bus connected to the negative source terminal and the negative load terminal; and an isolated DC-DC converter that comprises: an input circuit that comprises: a positive input terminal (Vin+); and a negative input terminal (Vin-); and an output circuit that is galvanically isolated from the input circuit and comprises: a positive output terminal (Vout+) that is directly connected to the positive load terminal; and a negative output terminal (Vout-) that is directly connected to the ground bus, wherein: the positive input terminal is directly connected to the positive source terminal (Vs+); the negative input terminal is directly connected to the positive output terminal (Vout+); the input circuit and the output circuit are galvanically isolated from each other; and the DC-DC auto-converter module is a forward module.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify US 11,394,302 to include a forward module as taught by Vinciarelli et al. in order to provide a power distribution and bus architecture for power conversion and distribution for computer systems, telecommunication systems and servers that addresses the necessary power needs of those types of loads.
Claim 8; fully disclosed in claim 2 of US 11,394,302.
Claim 9; fully disclosed in claim 3 of US 11,394,302.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. (US 2016/0276941) in view of Romanov et al. (US 2018/0109182).
Claims 1-3; Iwaya et al. disclose a DC-DC auto-converter module comprising: a positive source terminal (11: V1+); a negative source terminal (11: V1-) that cooperates with the positive source terminal to facilitate electrical connection of a DC power source (11) to the auto-converter module; a positive load terminal (V2+); a negative load terminal (V2-) that cooperates with the positive load terminal to facilitate connection of an electrical load (12) to the auto-converter module; a ground bus (connecting V1& V2) connected to the negative source terminal (V1-) and the negative load terminal (V2-); and an isolated DC-DC converter (13) that comprises: an input circuit (21) that comprises: a positive input terminal (P1) that is connected to the positive source terminal (V1+); and a negative input terminal (P2) that is connected to the ground bus (at V1-); and an output circuit (22) that is isolated from the input circuit and comprises: a positive output terminal (Q1) that is directly connected to the positive load terminal (12); and a negative output terminal (Q2) that is directly connected to the positive input terminal (11); and the input circuit (21) and the output circuit (22) are isolated from each other.
However, Iwaya et al. do not expressly disclose all of the terminals being galvanically isolated as claimed.
Romanov et al. teach galvanic isolation so that the transmitting of a signal without an electric contact, rules out the appearance of parasitic currents on a ground bus caused by a potential difference of the grounds remote from each other, and, thus, lowers inductive pick-ups caused by those currents, also protecting equipment and personnel against electric shock.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Iwaya et al. to include galvanic isolation at the terminals and ground in order to protect equipment and personnel against electric shock and to lower inductive pick-ups caused by parasitic currents as taught by Romanov et al.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli et al. (US 10,199,950) in view of Romanov et al.
Vinciarelli et al. (fig. 2) disclose a DC-DC auto-converter module comprising: a positive source terminal (Vs+); a negative source terminal (V-) that cooperates with the positive source terminal to facilitate electrical connection of a DC power source to the auto-converter module; a positive load terminal (Vo+); a negative load terminal (Vo-) that cooperates with the positive load terminal to facilitate connection of an electrical load to the auto-converter module; a ground bus connected to the negative source terminal and the negative load terminal; and an isolated DC-DC converter that comprises: an input circuit that comprises: a positive input terminal (Vin+); and a negative input terminal (Vin-); and an output circuit that is galvanically isolated from the input circuit and comprises: a positive output terminal (Vout+) that is directly connected to the positive load terminal; and a negative output terminal (Vout-) that is directly connected to the ground bus, wherein: the positive input terminal is directly connected to the positive source terminal (Vs+); the negative input terminal is directly connected to the positive output terminal (Vout+); the input circuit and the output circuit are galvanically isolated from each other; and the DC-DC auto-converter module is a forward module.
However, Vinciarelli et al. do not expressly disclose all of the terminals being galvanically isolated as claimed.
Romanov et al. teach galvanic isolation so that the transmitting of a signal without an electric contact, rules out the appearance of parasitic currents on a ground bus caused by a potential difference of the grounds remote from each other, and, thus, lowers inductive pick-ups caused by those currents, also protecting equipment and personnel against electric shock.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Vinciarelli et al. to include galvanic isolation at the terminals and ground in order to protect equipment and personnel against electric shock and to lower inductive pick-ups caused by parasitic currents as taught by Romanov et al.

Allowable Subject Matter
Claims 7-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-9; prior art fails to disclose or suggest, inter alia, a DC-DC auto-converter module comprising: an isolated DC-DC converter that comprises: an input circuit that comprises: a positive input terminal; and a negative input terminal; and an output circuit that is galvanically isolated from the input circuit and comprises: a positive output terminal that is directly galvanically connected to the positive load terminal; and a negative output terminal that is directly galvanically connected to the ground bus, wherein: the positive input terminal is directly galvanically connected to the positive output terminal; the negative input terminal is directly galvanically connected to the positive source terminal; the input circuit and the output circuit are galvanically isolated from each other; and the DC-DC auto-converter module is a reverse module.
Claims 10-12; prior art fails to disclose or suggest, inter alia, a DC-DC auto-converter module comprising: an isolated DC-DC converter that comprises: an input circuit that comprises: a positive input terminal that is directly galvanically connected to the main bus; and a negative input terminal that is directly galvanically connected to the negative source terminal; and an output circuit that is galvanically isolated from the input circuit and comprises: a positive output terminal that is directly galvanically connected to the negative input terminal; and a negative output terminal that is directly galvanically connected to the negative load terminal, wherein: the input circuit and the output circuit are galvanically isolated from each other; and the DC-DC auto-converter module is a forward module.
Claims 13-15; prior art fails to disclose or suggest, inter alia, a DC-DC auto-converter module comprising: an isolated DC-DC converter that comprises: an input circuit that comprises: a positive input terminal; and a negative input terminal; and an output circuit that is galvanically isolated from the input circuit and comprises: a positive output terminal that is directly galvanically connected to the main bus; and a negative output terminal that is directly galvanically connected to the negative load terminal, wherein: the positive input terminal is directly galvanically connected to the negative output terminal; the negative input terminal is directly galvanically connected to the negative source terminal; the input circuit and the output circuit are galvanically isolated from each other; and the DC-DC auto-converter module is a forward module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,742,491 Bowman et al. disclose a power converter adaptively driven; US 5,113,337 Steigerwald discloses a high power factor power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                            11/16/2022